
	
		II
		112th CONGRESS
		1st Session
		S. 1881
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Whitehouse (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish an integrated Federal program to respond to
		  ongoing and expected impacts of climate variability and change by protecting,
		  restoring, and conserving the natural resources of the United States and to
		  maximize government efficiency and reduce costs, in cooperation with State,
		  local, and tribal governments and other entities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safeguarding America’s Future and
			 Environment Act or the SAFE Act.
		2.Findings,
			 purposes, and policy
			(a)FindingsCongress
			 finds that—
				(1)natural resources
			 provide significant benefits to the people and economy of the United States,
			 including—
					(A)abundant clean
			 water supplies;
					(B)flood and coastal
			 storm protection;
					(C)clean air;
					(D)a source for
			 food, fiber, medicines, and for pollination of the crops and other plants of
			 the United States;
					(E)outdoor
			 recreation, which is a source of jobs and economic stimulus;
					(F)hunting and
			 fishing opportunities and support of subsistence communities;
					(G)scientific
			 research and education; and
					(H)world-class
			 tourism destinations that support local economies;
					(2)the United States
			 Geological Survey, National Oceanic and Atmospheric Administration, National
			 Aeronautics and Space Administration, and other agencies within the United
			 States Global Change Research Program have observed that the natural resources
			 of the United States are facing increasing impacts from climate variability and
			 change, including—
					(A)more frequent and
			 severe droughts and heatwaves;
					(B)more frequent and
			 severe storms and floods;
					(C)more frequent and
			 severe wildfires;
					(D)more frequent and
			 severe outbreaks of forest pests and invasive species;
					(E)flooding and
			 erosion of coastal areas due to rising sea levels;
					(F)melting glaciers
			 and sea ice;
					(G)thawing
			 permafrost;
					(H)shifting fish,
			 wildlife, and plant population ranges;
					(I)disruptive shifts
			 in the timing of fish, wildlife, and plant natural history cycles, such as
			 blooming, breeding, and seasonal migrations; and
					(J)ocean
			 acidification; and
					(3)the Federal
			 Government should provide leadership in preparing for and responding to the
			 impacts described in paragraph (2) to ensure that present and future
			 generations continue to receive the benefits of the abundant and diverse
			 natural resources of the United States.
				(b)PurposesThe
			 purpose of this Act is to establish an integrated Federal program—
				(1)to respond to
			 ongoing and expected impacts of climate variability and change by protecting,
			 restoring, and conserving the natural resources of the United States;
			 and
				(2)to maximize
			 government efficiency and reduce costs, in cooperation with State, local, and
			 tribal governments and other entities.
				(c)Natural
			 resources climate change adaptation policyIt is the policy of the Federal Government,
			 in cooperation with State and local governments, Indian tribes, and other
			 interested stakeholders, to use all practicable means to protect, restore, and
			 conserve natural resources so that natural resources—
				(1)become more resilient, adapt to, and
			 withstand the ongoing and expected impacts of climate variability and change;
			 and
				(2)can continue safeguarding the communities
			 in, and sustaining the economy of, the United States.
				3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Science Advisory Board established under
			 section 6(b)(1).
			(2)CenterThe
			 term Center means the National Climate Change and Wildlife Science
			 Center established under section 6(a)(1).
			(3)CorridorsThe
			 term corridors means areas that—
				(A)provide
			 connectivity, over different time scales, of landscapes, habitats or potential
			 habitats, and ecological processes; and
				(B)facilitate
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, or plant
			 movement that is necessary—
					(i)for
			 migration, gene flow, or dispersal; or
					(ii)to
			 respond to the ongoing and expected impacts of climate change (including, where
			 applicable, ocean acidification, drought, flooding, and wildfire).
					(4)Ecological
			 processesThe term ecological processes means
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem, including—
				(A)nutrient
			 cycling;
				(B)pollination;
				(C)predator-prey
			 relationships;
				(D)soil
			 formation;
				(E)gene flow;
				(F)disease
			 epizootiology;
				(G)larval dispersal
			 and settlement;
				(H)hydrological
			 cycling;
				(I)decomposition;
			 and
				(J)disturbance
			 regimes, such as fire and flooding.
				(5)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that fish, wildlife, or plants use for growth, reproduction,
			 survival, food, water, or cover (whether on land, in water, or in an area or
			 region).
			(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(7)Natural
			 resourcesThe term natural resources means land,
			 wildlife, fish, air, water, plants, habitats, and ecosystems of the United
			 States.
			(8)Natural
			 resources adaptationThe term natural resources
			 adaptation means the protection, restoration, and conservation of
			 natural resources so that natural resources become more resilient, adapt to,
			 and withstand the ongoing and expected impacts of climate variability and
			 change (including, where applicable, ocean acidification, drought, flooding,
			 and wildfire).
			(9)PanelThe
			 term Panel means the Natural Resources Climate Change Adaptation
			 Panel established under section 4(a).
			(10)Resilience;
			 resilientThe terms resilience and
			 resilient, with respect to a natural resource, mean the ability of
			 the natural resource to recover from disturbance.
			(11)StateThe
			 term State means—
				(A)a State of the
			 United States;
				(B)the District of
			 Columbia;
				(C)American
			 Samoa;
				(D)Guam;
				(E)the Commonwealth
			 of the Northern Mariana Islands;
				(F)the Commonwealth
			 of Puerto Rico; and
				(G)the United States
			 Virgin Islands.
				(12)StrategyThe
			 term Strategy means the Natural Resources Climate Change
			 Adaptation Strategy developed under section 5(a).
			4.Natural
			 resources climate change adaptation panel
			(a)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the President shall
			 establish a Natural Resources Climate Change Adaptation Panel composed of the
			 heads of Federal agencies or departments with jurisdiction over natural
			 resources of the United States, including—
				(1)the Administrator
			 of the National Oceanic and Atmospheric Administration;
				(2)the Chief of the
			 Forest Service;
				(3)the Director of
			 the National Park Service;
				(4)the Director of
			 the United States Fish and Wildlife Service;
				(5)the Director of
			 the Bureau of Land Management;
				(6)the Director of
			 the United States Geological Survey;
				(7)the Commissioner
			 of Reclamation;
				(8)the Director of
			 the Bureau of Indian Affairs;
				(9)the Administrator
			 of the Environmental Protection Agency;
				(10)the Chief of
			 Engineers;
				(11)the Chair of the
			 Council on Environmental Quality, who shall serve as Chairperson of the Panel;
			 and
				(12)the
			 Administrator of the Federal Emergency Management Agency.
				(b)DutiesThe
			 Panel shall serve as a forum for interagency consultation on, and the
			 coordination of, the development and implementation of the Strategy.
			5.Natural
			 resources adaptation strategy
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Panel shall develop a strategy to protect, restore, and conserve
			 natural resources so that natural resources become more resilient, adapt to,
			 and withstand the ongoing and expected impacts of climate variability and
			 change.
			(b)RequirementsIn
			 developing and revising the Strategy, the Panel shall—
				(1)use the best
			 available science; and
				(2)provide public
			 notice and opportunity for comment from all interested stakeholders.
				(c)Review and
			 revisionNot later than 5 years after the date on which the
			 Strategy is developed under subsection (a), and every 5 years thereafter, the
			 Panel shall review and revise the Strategy to incorporate—
				(1)new information
			 regarding the ongoing and expected impacts of climate change on natural
			 resources; and
				(2)new advances in
			 the development of natural resources adaptation strategies.
				(d)ContentsThe
			 Strategy shall—
				(1)assess the
			 vulnerability of natural resources to climate change, including short-term,
			 medium-term, long-term, cumulative, and synergistic impacts;
				(2)describe current,
			 observation, and monitoring activities at the Federal, State, tribal, and local
			 levels relating to the ongoing and expected impacts of climate change on
			 natural resources;
				(3)identify and
			 prioritize research and data needs;
				(4)identify natural
			 resources likely to have the greatest need for protection, restoration, and
			 conservation due to the ongoing and expanding impacts of climate variability
			 and change;
				(5)include specific
			 protocols for integrating natural resources adaptation strategies and
			 activities into the conservation and management of natural resources by Federal
			 agencies to ensure consistency across agency jurisdictions;
				(6)identify
			 opportunities for maintaining, restoring, or enhancing natural resources to
			 reduce the risks of climate variability and change on other vulnerable sectors
			 of society;
				(7)identify Federal
			 policies and actions that may reduce resilience and increase the vulnerability
			 of natural resources to climate variability and change;
				(8)include specific
			 actions that Federal agencies shall take to protect, conserve, and restore
			 natural resources to become more resilient, adapt to, and withstand the ongoing
			 and expected impacts of climate change, including a timeline to implement those
			 actions;
				(9)include specific
			 mechanisms for ensuring communication and coordination—
					(A)among Federal
			 agencies; and
					(B)between Federal
			 agencies and State natural resource agencies, territories of the United States,
			 Indian tribes, private landowners, conservation organizations, and other
			 countries that share jurisdiction over natural resources with the United
			 States;
					(10)include specific
			 actions to develop and implement coordinated natural resources inventory and
			 monitoring protocols through interagency coordination and collaboration with
			 States and local governments, Indian tribes, and private organizations;
			 and
				(11)include
			 procedures for guiding the development of detailed agency-specific adaptation
			 plans required under section 7.
				(e)Implementation
				(1)In
			 generalConsistent with other laws and Federal trust
			 responsibilities concerning Indian land, each Federal agency represented on the
			 Panel shall integrate the elements of the Strategy that relate to conservation,
			 restoration, and management of natural resources into agency plans,
			 environmental reviews, and programs.
				(2)Public
			 reportEach agency shall, on an annual basis, make available to
			 the public a report documenting the actions of the agency in implementing the
			 Strategy.
				(3)CoordinationThe
			 Panel shall coordinate the implementation of the Strategy with non-Panel
			 Federal agencies to achieve the national policy described in section
			 2(c).
				6.Natural
			 resources adaptation science and information
			(a)National
			 climate change and wildlife science center
				(1)EstablishmentThe
			 Secretary of the Interior, in collaboration with the States, Indian tribes, and
			 other partner organizations, shall establish a National Climate Change and
			 Wildlife Science Center within the United States Geological Survey.
				(2)Duties of
			 centerThe Center shall assess and develop scientific
			 information, tools, strategies, and techniques to be used by the Panel, Federal
			 and State agencies, and other interested parties in addressing the impacts of
			 climate variability and change on natural resources.
				(b)Science
			 advisory board
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Commerce and the Secretary of the Interior shall
			 establish and appoint the members of a Science Advisory Board.
				(2)MembershipThe
			 Board shall be comprised of not fewer than 10 and not more than 20
			 members—
					(A)who have
			 expertise in biology (including fish, wildlife, plant, aquatic, coastal, and
			 marine biology), ecology, climate change (including, where applicable, ocean
			 acidification, drought, flooding, and wildfire), and other relevant scientific
			 disciplines;
					(B)who are
			 scientists that represent a balanced membership among Federal, State, tribal,
			 and local representatives, universities, and other interested parties;
			 and
					(C)of whom at least
			 1/2 shall be recommended by the President of the National
			 Academy of Sciences.
					(3)DutiesThe
			 Board shall—
					(A)advise the Panel
			 on the state of the science regarding—
						(i)the
			 ongoing and expected impacts of climate variability and change on natural
			 resources; and
						(ii)scientific
			 strategies and mechanisms for natural resources adaptation;
						(B)identify and
			 recommend priorities for ongoing research needs on the issues described in
			 subparagraph (A); and
					(C)review and
			 comment on the Strategy before the Strategy is finalized.
					(4)CollaborationThe
			 Board shall collaborate with climate change and ecosystem research entities in
			 other Federal agencies and departments.
				(5)Availability to
			 publicThe advice and recommendations of the Board shall be made
			 available to the public.
				7.Federal natural
			 resource agency adaptation plans
			(a)DevelopmentNot
			 later than 1 year after the date of development of the Strategy, each Federal
			 agency with representation on the Panel shall—
				(1)complete a
			 natural resources adaptation plan for that Federal agency that is consistent
			 with the Strategy;
				(2)detail the
			 ongoing and expanding proposed actions of the Federal agency, and any changes
			 in decisionmaking processes necessary to increase the ability of resources
			 under the jurisdiction of the agency;
				(3)provide
			 opportunities for public review and comment on the plan;
				(4)coordinate with
			 the plan of each other Federal agency with representation on the Panel;
			 and
				(5)submit the plan
			 to the President for approval.
				(b)RequirementsEach
			 adaptation plan shall—
				(1)identify and
			 prioritize specific conservation strategies and actions that address the
			 ongoing and expected impacts of climate variability and change on natural
			 resources under the jurisdiction of the department or agency preparing the
			 plan, including—
					(A)protection,
			 restoration, and conservation of natural resources to become more resilient,
			 adapt to, and better withstand the impacts of climate variability and
			 change;
					(B)protection of
			 habitats and ecosystems, the diversity of native fish, wildlife, and plant
			 populations, and wildlife corridors, including—
						(i)protection,
			 restoration, and conservation of terrestrial, marine, estuarine, and freshwater
			 habitats and ecosystems;
						(ii)establishment of
			 terrestrial, marine, estuarine, and freshwater corridors;
						(iii)restoration and
			 conservation of ecological processes;
						(iv)protection of a
			 broad diversity of native species of fish, wildlife, and plant populations
			 across the ranges of those species; and
						(v)protection of
			 fish, wildlife, and plant health, recognizing that climate can alter the
			 distribution and ecology of parasites, pathogens, and vectors;
						(2)describe how the
			 agency will—
					(A)integrate the
			 strategies and conservation activities into plans, programs, activities, and
			 actions of the agency relating to the conservation and management of natural
			 resources;
					(B)establish new
			 plans, programs, activities, and actions, if necessary;
					(C)maintain or
			 restore corridors; and
					(D)minimize the
			 impacts of energy, development, water, transportation, and transmission
			 projects and other activities on wildlife and wildlife habitat;
					(3)establish
			 methods—
					(A)to assess the
			 effectiveness of strategies and conservation actions the agency takes to
			 protect, restore, and conserve natural resources so natural resources become
			 more resilient, adapt to, and withstand the ongoing and expected impacts of
			 climate change; and
					(B)to update those
			 strategies and actions to respond to new information and changing
			 conditions;
					(4)describe current
			 and proposed mechanisms to enhance cooperation and coordination of natural
			 resources adaptation efforts with other Federal agencies, State and local
			 governments, Indian tribes, and nongovernmental stakeholders;
				(5)include written
			 guidance to resource managers; and
				(6)identify and
			 assess data and information gaps necessary to develop natural resources
			 adaptation plans and strategies.
				(c)Implementation
				(1)In
			 generalOn approval by the President, each Federal agency with
			 representation on the Panel shall, consistent with existing authority,
			 implement the adaptation plan of the agency through existing and new plans,
			 policies, programs, activities, and actions.
				(2)Consideration
			 of impactsTo the maximum extent practicable and consistent with
			 existing authority, natural resource management decisions made by each Federal
			 agency with representation on the Panel shall—
					(A)consider the
			 ongoing and expected impacts of climate variability and change on natural
			 resources; and
					(B)select
			 alternatives that will avoid and minimize those impacts and promote
			 resilience.
					(d)Revision and
			 reviewNot later than 5 years after the date of implementation of
			 the adaptation plan of a Federal agency, and every 5 years thereafter, the
			 Federal agency shall review and revise the adaptation plan to incorporate the
			 best available science, including advice and information pursuant to section 6
			 and other information, regarding the ongoing and expected impacts of climate
			 change on natural resources.
			8.State natural
			 resources adaptation plans
			(a)RequirementTo
			 be eligible to receive funds pursuant to subsection (d), not later than 1 year
			 after the date of development of the Strategy, each State shall prepare and
			 submit to the Secretary of the Interior and, as applicable, the Secretary of
			 Commerce, a State natural resources adaptation plan detailing current and
			 future efforts of the State to address the ongoing and expected impacts of
			 climate change on natural resources and coastal areas within the jurisdiction
			 of the State.
			(b)Review or
			 approvalThe Secretary of the Interior and, as applicable, the
			 Secretary of Commerce shall—
				(1)review each State
			 adaptation plan; and
				(2)approve a State
			 adaptation plan if the plan—
					(A)meets the
			 requirements of subsection (c); and
					(B)is consistent
			 with the Strategy.
					(c)ContentsA
			 State adaptation plan shall—
				(1)meet the
			 requirements described in section 7(b);
				(2)include the
			 adaptation provisions of any State comprehensive wildlife conservation strategy
			 (or State wildlife action plan) that has been—
					(A)submitted to the
			 United States Fish and Wildlife Service; and
					(B)approved, or is
			 pending approval, by the United States Fish and Wildlife Service;
					(3)include the
			 adaptation provisions of a statewide assessment and strategy for forest
			 resources required under section 2A of the Cooperative Forestry Assistance Act
			 of 1978 (16 U.S.C. 2101a) that has been—
					(A)submitted to the
			 Secretary of Agriculture; and
					(B)approved, or is
			 pending approval, by the Secretary of Agriculture; and
					(4)include the
			 adaptation provisions of a Coastal Zone Management Plan or a Coastal and
			 Estuarine Land Conservation Program Plan that has been—
					(A)submitted to the
			 National Oceanic and Atmospheric Administration; and
					(B)approved, or is
			 pending approval, by the National Oceanic and Atmospheric
			 Administration.
					(d)Distribution of
			 funds to StatesAny funds made available pursuant to this Act
			 shall be—
				(1)used to carry out
			 natural resources adaptation activities in accordance with adaptation plans
			 approved under this section; and
				(2)made available
			 through—
					(A)the State and
			 tribal wildlife grant program under title I of division F of the Consolidated
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2103); and
					(B)(i)the grant program under
			 section 306 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455);
			 and
						(ii)the Coastal and Estuarine Land
			 Conservation Program established under title II of the Department of Commerce
			 and Related Agencies Appropriations Act, 2002 (16 U.S.C. 1456d).
						(e)Public
			 inputIn developing an adaptation plan, a State shall solicit and
			 consider input from the public and independent scientists.
			(f)Coordination
			 with other plansA State adaptation plan shall, where
			 appropriate, integrate the goals and measures set forth in other natural
			 resources conservation strategies and plans.
			(g)UpdatingEach
			 State adaptation plan shall be updated at least every 5 years.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
